DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 07 April 2021 have been fully considered:
-“Boullier [sic] provides a system that address the complete lack of air input within a covered section of an air intake” - The Office respectfully disagrees with this characterization in light of Bouiller col.7:ll.22-25 stating “During this portion of the cycle, the blade in question effectively passes through the covered/buried portion, and it is therefore done so that it claims less air so as to reduce the risks of pumping and output drop” (emphasis added), which is indicative of air input into the covered section. Reference is made to Cazals et al. (US 8,651,414), which shows a partially buried engine 51 (as in Bouiller) having a fan inlet that receives air even in its buried portion (i.e., lower portion), for establishing the structure that one having ordinary skill in the art would recognize as corresponding with a partially buried engine.
-“The Office argues that including the partially covered intake of Boullier [sic] into the Chandler airframe would be useful to minimize weight. However, covering a portion of Chandler would not increase weight and actually reduce the performance of the engine.” - The Office respectfully notes that the modification does not involve “including the partially covered intake of Boullier [sic] into the Chandler airframe” and/or “covering a portion of Chandler” - rather, the modification amounts to incorporation of the Bouiller engine into the aircraft of Chandler in the same manner as shown in regards to the depicted relationship between Chandler fuselage 12 and Chandler engine (not labeled but shown as having fan section 22b). In the proposed combination, the Chandler engine is effectively replaced with that of Bouiller engine, but with the 

Claim Objections
Claims 1-3, 6-9, 12, and 15-18 are objected to because of the following informalities:   
	In claim 1, line 8, --based-- should be added before “on” (for grammar and/or clarity).
In claim 1, 3rd line from bottom, “including” should be changed to --corresponding with-- (for clarity).
	In claim 12, line 1, “11” should be changed to --10--.
	In claim 15, line 5, “the” (before “fan section”) should be changed to --a--.
	In claim 17, lines 2-3, “to correspond with” should be changed to --based on--.
	Claims 2, 3, 6-9, 16, and 18 are objected to due to dependency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a pitch mechanism” (claims 1, 17, and 18).

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation : “a pitch mechanism”: a swashplate and pivoting mechanisms (par. [0008]) or a plurality of electric motors and pivoting mechanisms (par. [0009]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler et al. (US 2015/0259059 – hereafter referred to as Chandler; previously cited) in view of Bouiller (US .

In reference to claim 1 
Chandler discloses:
A fan assembly (see Figure 3) for gas turbine engine (20b) comprising:
a plurality of fan blades (i.e., blade of fan 22b) rotatable about a fan rotation axis (not shown but inherent to a gas turbine engine fan);
a fan nacelle (see annotated Chandler Figure 3 below) partially surrounding the plurality of fan blades;
a flow surface (see annotated Chandler Figure 3 below) that is forward of the plurality of fan blades for a portion of the circumference of the fan assembly not surrounded by the fan nacelle

    PNG
    media_image1.png
    253
    475
    media_image1.png
    Greyscale


Chandler does not disclose:
each of the plurality of fan blades movable about an axis transverse to the fan rotation axis;
a pitch mechanism coupled to the plurality of fan blades that changes an angle of pitch for each of the plurality of fan blades on a circumferential position of the respective fan blade about the fan rotation axis that corresponds with the flow surface;
wherein the angle of pitch of one of the plurality of fan blades at a circumferential position within the portion of the circumference of the fan assembly including the flow surface forward of the fan nacelle is greater than the angle of pitch for other ones of the plurality of fan blades outside the circumferential position.

Bouiller discloses:
a gas turbine engine fan (see Figure 1) comprising a plurality of fan blades (20) and a pitch mechanism (i.e., the assembly of toothed wheels 38,40 and elements 46,48,36 – Figures 1 and 3a-3d) coupled to the plurality of fan blades that changes an angle of pitch for each of the plurality of fan blades based on a circumferential position (see Figure 4 showing the angle of attack as varying around the circumference) of the respective fan blade about the fan rotation axis; the setting law governing the circumferential distribution of angle of attack (i.e., pitch angle) can be determined based on desired constraints and/or needs (see col.2:ll.8-10).

Ramakrishnan discloses (see par. [0046]) a boundary layer ingesting gas turbine engine (200) mounted on an aircraft fuselage (20) and provides means for reducing non-uniformity of the velocity profile by accelerating low velocity flow in order to improve propulsive efficiency.

Furthermore, it is known to one having ordinary skill in the art that the velocity of airflow in a boundary layer increases with increasing height across the thickness of the boundary layer and, thus, one having ordinary skill in the art would recognize that the airflow into Chandler fan 22b would have relatively low flow speeds in a lower portion thereof. 
Therefore, in order to mitigate the issue of flow non-uniformity, as is known to be practiced in light of the disclosure of Ramakrishnan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fan assembly of Chandler to include a pitch change mechanism for adjusting the pitch of the fan blades, as disclosed by Bouiller. In performing such a modification, it would have been obvious to configure the setting law governing the circumferential distribution of pitch angles such that pitch angles are higher in a lower portion of the fan in order to effectively correct the non-uniformity (note: relatively high pitch angles impart more work to a fluid thereby generating relatively higher flow speeds and, thus, would be necessary to correct relative low flow speeds resulting from the 

Chandler in view of Bouiller and Ramakrishnan therefore addresses:
each of the plurality of fan blades (Chandler) movable (as in Bouiller) about an axis transverse to the fan rotation axis;
a pitch mechanism (i.e., in Bouiller, the assembly of toothed wheels 38,40 and elements 46,48,36 – see Figures 1 and 3a-3d) coupled to the plurality of fan blades that changes an angle of pitch for each of the plurality of fan blades on a circumferential position of the respective fan blade about the fan rotation axis that corresponds with the flow surface;
wherein the angle of pitch of one of the plurality of fan blades at a circumferential position within the portion of the circumference of the fan assembly including the flow surface forward of the fan nacelle is greater than (due to the setting law governing the circumferential distribution of pitch blades that results from the proposed modification(s)) the angle of pitch for other ones of the plurality of fan blades outside the circumferential position.

In reference to claim 2 
Chandler in view of Bouiller and Ramakrishnan addresses:
The fan assembly as recited in claim 1, wherein the pitch mechanism (Bouiller) changes the angle of pitch automatically (see Bouiller Figure 4 and col.2:ll.1-10) for each of the plurality of fan blades (Bouiller - 20) at the corresponding circumferential position (Bouiller).

In reference to claim 3 
Chandler in view of Bouiller and Ramakrishnan addresses:
The fan assembly as recited in claim 2, wherein the angle of pitch for at least two of the plurality of fan blades (Bouiller - 20) is always different than the angle of pitch of any other of the plurality of fan blades during operation (note: the instant recitation requires the presence of at least two pitch values (i.e., (1) “the angle of pitch for at least two of the plurality of fan blades” and (2) “the angle of pitch of any other of the plurality of fan blades”) at any given moment in time, which is achieved by the proposed combination in its most basic implementation of assigning a pitch value based on “circumferential position” and a pitch value based on “outside the circumferential position”; the phrase “always different” is broad / non-specific and Applicant’s disclosure does not provide any elaboration).

In reference to claim 6 
Chandler in view of Bouiller and Ramakrishnan addresses:
The fan assembly as recited in claim 1, wherein the angle of pitch for each of the plurality of fan blades (Chandler) cycles between a first angle of pitch (i.e., the maximum pitch angle) that is greater than a second angle of pitch for each rotation about the fan rotational axis (i.e., any pitch angle less than the maximum pitch angle).

In reference to claim 15 
Chandler in view of Bouiller and Ramakrishnan, as combined in the rejection of claim 1 above, also addresses:
A method of operating a gas turbine engine (Chandler - 20b) mounted within an aircraft fuselage (Chandler - 12), the method comprising:
increasing (see the rejection of claim 1 resulting in relatively high pitch angle(s) for low velocity flow region(s)) a pitch angle for each of a plurality of fan blades (Chandler) rotating into a region (i.e., generally, a lower region) about a rotational axis (Chandler) that corresponds with a flow surface (Chandler) forward of the plurality of fan blades for a portion of a circumference of the fan section not surrounded by a fan nacelle (Chandler), the flow surface corresponding with a low ingested airflow velocity region (i.e., relatively low velocity airflow resulting from the boundary layer over Chandler fuselage 12) during rotation about a rotational axis; and
decreasing (see the rejection of claim 1 resulting in relatively low pitch angle(s) for high velocity flow region(s)) the pitch angle for each of the plurality of fan blades rotating into a higher ingested airflow velocity region (i.e., relatively high velocity airflow resulting from the boundary layer over Chandler fuselage 12) during rotation about the rotational axis.

In reference to claim 16 
Chandler in view of Bouiller and Ramakrishnan addresses:
The method as recited in claim 15, wherein the low airflow velocity region comprises a boundary layer airflow ingested into the plurality of fan blades (Chandler) within a partial circumferential region (note: the proposed combination is capable of achieving the instant function since the identified “low ingested airflow velocity region” can at least partially correspond in height with the boundary layer that can result from airflow over Chandler fuselage 12).

Although addressed by the proposed combination, it is noted that the recitation “the low airflow velocity region comprises a boundary layer airflow ingested into the plurality of fan blades within a partial circumferential region” can also be regarded as a statement of intended use since the presence of “boundary layer airflow” depends on the conditions of the environment in which “gas turbine engine” is used and/or the flight mode of the associated aircraft.

In reference to claim 17 
Chandler in view of Bouiller and Ramakrishnan addresses:
The method as recited in claim 15, wherein a pitch mechanism (i.e., in Bouiller, the assembly of toothed wheels 38,40 and elements 46,48,36) automatically changes the pitch angle for each of the plurality of fan blades (Chandler) to correspond with a circumferential region of the fan section (Chandler).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chandler in view of Bouiller, Ramakrishnan, and Young (US 3,035,789; previously cited).


In reference to claim 7 
Chandler in view of Bouiller and Ramakrishnan addresses:
The fan assembly as recited in claim 1. 

Chandler in view of Bouiller and Ramakrishnan does not address:
the pitch mechanism comprises a swashplate coupled to pivoting mechanisms coupled to each of the plurality of fan blades.

Young discloses:
a propeller comprising a tilted swash-plate for achieving cyclical blade pitch movement (see col.7:ll.55-61).
It is obvious to perform simple substitution of one known element for another to obtain predictable results. See MPEP 2143(B). The MPEP states the Office must articulate: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components, (2) a finding that the substituted components and their functions were known in the art, and (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. See MPEP 2143(B).
In this case, Bouiller (which is relied upon to address “pitch mechanism” in the proposed combination) teaches a mechanical system (i.e., the assembly of toothed-wheels 38,40 and elements 46,48,36) that provides cyclical blade pitch motion. As stated above, Young teaches that a swash-plate assembly is known to permit achieving the function of cyclical blade pitch motion. It would have been predictable to use the swash-plate assembly of Young in Bouiller because both references deal with cyclical blade pitch motion. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fan assembly of Chandler in view of Bouiller and Ramakrishnan to include the swash-plate of Young.

Chandler in view of Bouiller, Ramakrishnan, and Young therefore addresses:
the pitch mechanism comprises a swashplate (Young) coupled to pivoting mechanisms (Bouiller - 36) coupled to each of the plurality of fan blades (Chandler).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chandler in view of Bouiller, Ramakrishnan, and Huyer et al. (US 9,315,250 - hereafter referred to as Huyer; previously cited).
In reference to claim 8 
Chandler in view of Bouiller and Ramakrishnan addresses:
The fan assembly as recited in claim 1. 

Chandler in view of Bouiller and Ramakrishnan does not address:
the pitch mechanism comprises a plurality of electric motors coupled to a pivoting mechanism coupled to each of the plurality of fan blades.

Huyer discloses:
a propulsion system comprising stationary vanes (14), each vane having a dedicated pitch control motor (22) that is controlled by a controller (26) to permit achieving a desired circumferential distribution of pitch angles (see col.4:ll.4-17).
It is obvious to perform simple substitution of one known element for another to obtain predictable results. See MPEP 2143(B). The MPEP states the Office must articulate: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components, (2) a finding that the substituted components and their functions were known in the art, and (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. See MPEP 2143(B).


Chandler in view of Bouiller, Ramakrishnan, and Huyer therefore addresses:
the pitch mechanism comprises a plurality of electric motors (Huyer - 22) coupled to a pivoting mechanism (Bouiller – 36) coupled to each of the plurality of fan blades (Chandler).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chandler in view of Bouiller, Ramakrishnan, Huyer, and Sum et al. (US 4,958,289 – hereafter referred to as Sum; previously cited).

In reference to claim 9 
Chandler in view of Bouiller and Ramakrishnan addresses:
The fan assembly as recited in claim 1.

Chandler in view of Bouiller and Ramakrishnan does not address:
the pitch mechanism can change the angle of pitch of the plurality of fan blades to a uniform negative value to produce reverse thrust.

Huyer discloses:
a propulsion system comprising stationary vanes (14), each vane having a dedicated 
It is obvious to perform simple substitution of one known element for another to obtain predictable results. See MPEP 2143(B). The MPEP states the Office must articulate: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components, (2) a finding that the substituted components and their functions were known in the art, and (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. See MPEP 2143(B).
In this case, Bouiller (which is relied upon to address “pitch mechanism” in the proposed combination) teaches a mechanical system (i.e., the assembly of toothed-wheels 38,40 and elements 46,48,36) that achieves a desired circumferential distribution of blade pitch angles (see Figure 4). As stated above, Huyer teaches that an arrangement in which a motor is associated with each vane is known to permit achieving a circumferential distribution of pitch angles. It would have been predictable to use the motor of Huyer in Bouiller because both references deal with circumferential distribution of pitch angles of airfoil components. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fan assembly of Chandler in view of Bouiller and Ramakrishnan to include the motor of Huyer (i.e., to include a motor for each blade).

Sum discloses:
an aircraft propeller comprising a pitch actuation system that can configure the propeller blades to have negative pitch angles in order to produce reverse thrust (see col.1:ll.1-35).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fan assembly of Chandler in view of Bouiller, Ramakrishnan, and Huyer to configure the pitch mechanism (i.e., motors, as in Huyer) for 

Chandler in view of Bouiller, Ramakrishnan, Huyer, and Sum therefore addresses:
the pitch mechanism (Huyer – 22,36) can change the angle of pitch of the plurality of fan blades (Chandler) to a uniform negative value (i.e., as in Sum) to produce reverse thrust.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bouiller in view of Chandler.

In reference to claim 10 
Bouiller discloses:
A gas turbine engine (1 – Figure 1) comprising:
a fan section including a plurality of fan blades (20) rotatable about an axis of rotation (2);
a fan nacelle (8) surrounding a portion of the plurality of fan blades; 
a pitch mechanism (i.e., the assembly of toothed wheels 38,40 and elements 46,48,36) coupled to each of the plurality of fan blades that changes a pitch angle for each of the plurality of fan blades individually based on an ingested airflow velocity (see Figure 4)(note: “based on an ingested airflow velocity” is not considered as requiring active sensing / monitoring of airflow since Applicant’s disclosed embodiment in which swashplate 42 forms part of “pitch mechanism” operates automatically, not actively, and there are no claimed features / elements that would perform such sensing / monitoring) within a circumferential region (i.e., the lower half of the engine / fan assembly) of the fan section corresponding to a flow surface (i.e., the flow surface of the “structure of the aircraft” that covers / buries the lower half of the set of blades – see col.5:ll.15-19 and Figure 2) disposed forward of the plurality of fan blades for a portion of the circumference of the fan assembly, 



the portion of the circumference of the fan assembly is not surrounded by the fan nacelle;
wherein the pitch angle for each of the plurality of fan blades is increased for regions of lower airflow velocities and decreased for regions of increased airflow velocities.

Chandler discloses:
an aircraft (10) comprising a fuselage (12) in which a propulsion system (18) having a partially covered / buried engine is mounted, the engine having a fan section (22b) that is partially surrounded by a nacelle (see annotated Figure 3 below showing a nacelle, which is shown as terminating at the identified nacelle / fuselage intersection and, thus, only partially surrounding of the fan section 22b), and wherein the fuselage in the vicinity of the engine includes a flow surface (see annotated Figure 3 below) defined by a recessed / inlet portion that permits passage of air to the engine.

    PNG
    media_image1.png
    253
    475
    media_image1.png
    Greyscale

As indicated above, Bouiller discloses that the gas turbine engine / fan assembly is configured for an application in which it is partially covered by / buried in an aircraft structure.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the engine having the fan assembly of Bouiller in the aircraft of Chandler for the purpose of achieving a desired aircraft performance. In performing such a modification, it would have been obvious to arrange the engine having the fan assembly of Bouiller relative to the aircraft fuselage in the same manner as shown in Chandler Figure 3 since 

Bouiller in view of Chandler addresses:
the portion of the circumference of the fan assembly is not surrounded by the fan nacelle (due to the modification over Chandler);
wherein the pitch angle for each of the plurality of fan blades is increased for regions of lower airflow velocities (i.e., arbitrarily defined ranges between e.g. 180 degrees and 225 degrees – Bouiller Figure 4)(note: airflow velocity in this range(s) can be relatively low compared to “regions of increased airflow velocities”, as explained below) and decreased for regions of increased airflow velocities (i.e., arbitrarily defined ranges between e.g. 90 degrees and 135 degrees, which has a higher angle of attack than the identified “regions of lower airflow velocities” – Bouiller Figure 4)(note: airflow velocity in this range(s) can be relatively high compared to the range(s) corresponding with “regions of lower airflow velocities” since this range(s) is vertically above the range(s) of the identified “regions of lower airflow velocities” and since the strength of a boundary layer (i.e., in this case, the boundary layer that would result from airflow over Chandler fuselage 12) is known to decrease with increasing height from the surface (i.e., in this case, the wetted surface of Chandler fuselage 12)).

In reference to claim 12 
Bouiller in view of Chandler addresses:
The gas turbine engine as recited in claim 10, wherein the flow surface (Bouiller) is disposed forward of the fan nacelle (Bouiller - 8) and corresponds with a region of lower airflow velocities (note: the identified “flow surface” and the identified “region of lower airflow velocities” are both in the lower half of the engine / fan assembly and, thus, at least partially overlap) and the pitch mechanism increases the pitch angle of one of the plurality of fan blades entering a first portion (i.e., an arbitrarily defined portion of the identified “region of lower airflow velocities”) of the circumferential region.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bouiller in view of Chandler and Young.

In reference to claim 13
Bouiller in view of Chandler addresses:
The gas turbine engine of claim 10. 

Bouiller in view of Chandler does not address:
the pitch mechanism comprises a swashplate coupled to pivoting mechanisms coupled to each of the plurality of fan blades.

Young discloses:
a propeller comprising a tilted swash-plate for achieving cyclical blade pitch movement (see col.7:ll.55-61).
It is obvious to perform simple substitution of one known element for another to obtain predictable results. See MPEP 2143(B). The MPEP states the Office must articulate: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components, (2) a finding that the substituted components and their functions were known in the art, and (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. See MPEP 2143(B).
In this case, Bouiller (which is relied upon to address “pitch mechanism” in the proposed combination) teaches a mechanical system (i.e., the assembly of toothed-wheels 38,40 and elements 46,48,36) that provides cyclical blade pitch motion. As stated above, Young teaches that a swash-plate assembly is known to permit achieving the function of cyclical blade pitch 

Bouiller in view of Chandler and Young therefore addresses:
the pitch mechanism comprises a swashplate (Young) coupled to pivoting mechanisms (Bouiller - 36) coupled to each of the plurality of fan blades (Chandler).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bouiller in view of Chandler and Huyer.
In reference to claim 14
Bouiller in view of Chandler addresses:
The gas turbine engine of claim 10. 

Bouiller in view of Chandler does not address:
the pitch mechanism comprises a plurality of electric motors coupled to a pivoting mechanism coupled to each of the plurality of fan blades.

Huyer discloses:
a propulsion system comprising stationary vanes (14), each vane having a dedicated pitch control motor (22) that is controlled by a controller (26) to permit achieving a desired circumferential distribution of pitch angles (see col.4:ll.4-17).
It is obvious to perform simple substitution of one known element for another to obtain predictable results. See MPEP 2143(B). The MPEP states the Office must articulate: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed 
In this case, Bouiller (which is relied upon to address “pitch mechanism” in the proposed combination) teaches a mechanical system (i.e., the assembly of toothed-wheels 38,40 and elements 46,48,36) that achieves a desired circumferential distribution of blade pitch angles (see Figure 4). As stated above, Huyer teaches that an arrangement in which a motor is associated with each vane is known to permit achieving a circumferential distribution of pitch angles. It would have been predictable to use the motor of Huyer in Bouiller because both references deal with circumferential distribution of pitch angles of airfoil components. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of Bouiller in view of Chandler to include the motor of Huyer (i.e., to include a motor for each blade).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chandler in view of Bouiller, Ramakrishnan, Huyer, and deGaribody (US 2015/0330310; previously cited).

In reference to claim 18 
Chandler in view of Bouiller and Ramakrishnan addresses:
The method as recited in claim 15, wherein a pitch mechanism (i.e., in Bouiller, the assembly of toothed wheels 38,40 and elements 46,48,36) automatically changes the pitch angle for each of the plurality of blades.

Since the identified “pitch mechanism” of Bouiller does not permit active control, the proposed combination of Chandler in view of Bouiller and Ramakrishnan does not address:
the pitch mechanism changes the pitch angle in response to a detected airflow velocity within a circumferential region of the plurality of fan blades.

Huyer discloses:
a propulsion system comprising stationary vanes (14), each vane having a dedicated pitch control motor (22) that is controlled by a controller (26) to permit achieving a desired circumferential distribution of pitch angles (see col.4:ll.4-17).
It is obvious to perform simple substitution of one known element for another to obtain predictable results. See MPEP 2143(B). The MPEP states the Office must articulate: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components, (2) a finding that the substituted components and their functions were known in the art, and (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. See MPEP 2143(B).
In this case, Bouiller (which is relied upon to address “pitch mechanism” in the proposed combination) teaches a mechanical system (i.e., the assembly of toothed-wheels 38,40 and elements 46,48,36) that achieves a desired circumferential distribution of blade pitch angles (see Figure 4). As stated above, Huyer teaches that an arrangement in which a motor is associated with each vane is known to permit achieving a circumferential distribution of pitch angles. It would have been predictable to use the motor of Huyer in Bouiller because both references deal with circumferential distribution of pitch angles of airfoil components. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fan assembly / engine of Chandler in view of Bouiller and Ramakrishnan to include the motor of Huyer (i.e., to include a motor for each blade).

	deGaribody discloses:
a gas turbine engine comprising sensors (340) for detecting airflow velocity at the engine inlet (312) in order to determine airflow patterns across the inlet (see par. [0041]).



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chandler in view of Bouiller, Ramakrishnan, Huyer to include detecting the airflow velocity at the engine inlet, as disclosed by deGaribody, for the purpose of permitting determination of the presence / absence of circumferential flow non-uniformities. In performing such a modification, it would have been further obvious to perform blade pitch angle adjustments in response to the presence / absence of circumferential flow non-uniformities for the purpose achieving the stated benefit of Bouiller in order to improve / maximize engine performance.

Chandler in view of Bouiller, Ramakrishnan, Huyer, and deGaribody therefore addresses:
the pitch mechanism (i.e., Huyer motors 22, which are actively controlled by Huyer controller 26) changes the pitch angle in response to a detected airflow velocity (deGaribody) within a circumferential region of the plurality of fan blades (Chandler).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745